Case 1:19-cv-01437-CMA-NRN Document 24 Filed 10/31/19 USDC Colorado Page 1 of 3




  UNITED STATES DISTRICT COURT
  DISTRICT OF COLORADO


   LANDON MONDRAGON,

                                    Plaintiff,                     Docket No. 1:19-cv-1437

             - against -                                           JURY TRIAL DEMANDED


   NOSTRAK LLC

                                     Defendant.


                                       ANSWER TO COUNTERCLAIM

            Plaintiff Landon Mondragon (“Mondragon” or “Plaintiff”) by and through his

  undersigned counsel, as and for his Answer to the Counterclaim asserted by Defendant

  Nostrak LLC (“Nostrak” or “Defendant”) hereby alleges as follows:

                                             ALLEGED FACTS

                              (Under Defendant’s Affirmative Defenses Section)


            1.      Denied, except admits that Norsak communicated with Moore via Instagram.

            2.      Denied.

            3.      Denied, except admits that Norsak displayed the photographs on its Instagram

  account.

            4.      Denied.

            5.      Plaintiff lacks knowledge, information or belief to respond and therefore

  denied.

            6.      Denied.
Case 1:19-cv-01437-CMA-NRN Document 24 Filed 10/31/19 USDC Colorado Page 2 of 3




            7.       Plaintiff lacks knowledge, information or belief to respond and therefore

  denied.

            8.       Admit.

            9.       Plaintiff lacks knowledge, information or belief to respond and therefore

  denied.

            10.      Plaintiff lacks knowledge, information or belief to respond and therefore

  denied.

            11.      Admit.

            12.      Denied and avers that this allegation violates FRE 408.

                                           COUNTERCLAIM

            1. Plaintiff denies counterclaim # 1 for “Fraud conspiracy to commit fraud on the part

                  of Plaintiff and Jessica Moore.

            2. Plaintiff denies counterclaim # 2 for “Harassment and copyright misuse”

                                        PRAYER FOR RELIEF

 Plaintiff denies that Defendant is entitled to any relief by virtue of its counterclaims

                                        AFFIRMATIVE DEFENSES

    1.   Failure to state claim
    2.   Failure to plead fraud with particularity
    3.   Waiver
    4.   Estoppel
    5.   Unclean Hands

                                       DEMAND FOR JURY TRIAL

            Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

  Rule of Civil Procedure 38(b).
Case 1:19-cv-01437-CMA-NRN Document 24 Filed 10/31/19 USDC Colorado Page 3 of 3




  Dated: Valley Stream, New York
         October 31, 2019
                                                LIEBOWITZ LAW FIRM, PLLC
                                                By: /s/Richard Liebowitz
                                                     Richard P. Liebowitz
                                                11 Sunrise Plaza, Suite 305
                                                Valley Stream, NY 11580
                                                Tel: (516) 233-1660
                                                RL@LiebowitzLawFirm.com

                                           Attorneys for Plaintiff Landon Mondragon
